Citation Nr: 1428898	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  11-07 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1. Entitlement to service connection for sleep apnea, to include as secondary to posttraumatic stress disorder.

2. Entitlement to a rating for posttraumatic stress disorder (PTSD) in excess of 30 percent for the period from September 23, 2004 to August 4, 2008, in excess of 50 percent for the period from August 5, 2008 to November 13, 2013, and in excess of 70 percent for the period from November 14, 2013 forward.

3.  Entitlement to a rating for PTSD in excess of 50 percent for the period from September 23, 2004 to June 27, 2011, and in excess of 70 percent for the period from June 28, 2011 forward.

4. Entitlement to total disability based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2006 and March 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The issue of entitlement to increased ratings for PTSD and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. On November 13, 2013, before the promulgation of a decision on the appeal, VA received a written document from the Veteran requesting to withdraw his appeal of denial of service connection for sleep apnea.

2. The Veteran's PTSD symptoms caused occupational and social impairment with reduced reliability and productivity for the period from September 23, 2004 to June 27, 2011.

3. The Veteran's PTSD symptoms caused occupational and social impairment with deficiencies in most areas for the period from June 28, 2011 forward.




CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2. The criteria for a 50 percent rating for PTSD from September 23, 2004 to June 27, 2011 have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.130, Diagnostic Code 9411 (2013).

3. The criteria for a rating of 70 percent for PTSD from June 28, 2011 forward have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  At any time before the Board promulgates a decision, an appellant or his or her authorized representative may withdraw a substantive appeal as to any or all issues either on the record at a hearing or in writing.  38 C.F.R. § 20.204. 

On November 13, 2013, the Veteran submitted a written statement expressing that he wished to withdraw his appeal for the denial of service connection for sleep apnea, in accordance with 38 C.F.R. § 20.204.  This request was received by the Board prior to the promulgation of a decision on the appeal.  As such, there remain no allegations of error of fact or law for appellate consideration as to this issue.  Therefore, the Board has no jurisdiction to review this appeal, and the appeal of the denial of service connection for sleep apnea is dismissed.  See 38 C.F.R. § 20.202.

Increased Ratings

As this decision grants increased benefits for PTSD and remands the outstanding claims, the Veteran cannot be prejudiced and a discussion of compliance with the Veterans Claims Assistance Act of 2000 is unnecessary.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.  

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

The Veteran is competent to report symptoms associated with his PTSD.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board also finds him credible as his statements were detailed and consistent.  

Psychiatric disabilities are rated based on the General Rating Formula codified in 38 C.F.R. § 4.130, which provides disability ratings based on a spectrum of symptoms.  "A veteran may qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of a similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).

Under the General Rating Formula, the criteria for 50 percent rating are: Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.

The criteria for 70 percent rating are: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessive rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

The RO granted staged ratings with 30, 50, and 70 percent disability ratings.  The Board will address the propriety of the ratings assigned as well as the dates assigned for the staged ratings.

Period from September 23, 2004 to August 4, 2008

The Veteran's PTSD symptoms are found to meet the criteria for a rating of 50 percent for the period from September 23, 2004 to August 4, 2008.  See 38 C.F.R. § 4.130, DC 9411.

During this period, the Veteran's symptoms caused occupational and social impairment with reduced reliability and productivity.  VA treatment records from 2007, recorded the Veteran with symptoms of irritability, sleep disturbance, short term memory and concentration problems.  Treatment from 2006 noted avoidance of certain people and nightmares.  The Veteran reported that he was encouraged to retire because his PTSD symptoms were affecting coworker relationships.  See VA Treatment June 2007.  A November 2004 evaluation recorded anxiety, intrusive memories, overactive response to stress, sleep disruption and a negative impact on interpersonal relationships.  The Veteran appeared to have a generally good level of functioning, but a 50 percent rating is appropriate for his cognitive problems with focus and memory issues, which can affect a large portion of his life.

Again, the evidence supports a 50 percent rating for PTSD for the period in question.  The question of whether a higher-still evaluation is warranted will be addressed following the development ordered in the remand.

Period from August 5, 2008 to June 27, 2011      

The Veteran's PTSD symptoms continued to meet the criteria for a 50 percent rating for the period from August 5, 2008 to June 27, 2011.  See 38 C.F.R. § 4.130, DC 9411.

During this period, the Veteran's symptoms manifested most closely to those considered by a 50 percent rating.  VA treatment records noted that the Veteran continued to have sleep problems and memory problems.  The VA examiner in February 2009 recorded symptoms of intrusive memories, avoidance of thoughts, sleep problems, irritability, and hypervigilance.  The examiner concluded that the Veteran's symptoms caused reduced reliability and productivity.  

Again, the question of whether a higher-still evaluation is warranted will be addressed following remand.

Period from June 28, 2011 forward

The Veteran's PTSD symptoms meet the criteria for a 70 percent rating from June 28, 2011 forward.  See 38 C.F.R. § 4.130, DC 9411.

VA treatment from June 28, 2011 showed a more severe disability picture; therefore, that date is appropriate for the award of 70 percent disability.  Specifically, the VA psychologist noted serious impairment in social and occupational functioning and assigned a Global Assessment of Functioning (GAF) score of 50, denoting serious symptoms.  See DSM-IV.  The same level of impairment was recorded in VA treatment from July and August 2011.  During this treatment, the psychologist recorded symptoms of poor sleep, nightmares, flashbacks, and intrusive thoughts.  In August 2011, the VA psychologist referred to the Veteran's PTSD as "debilitating".  VA treatment from October 2013 recorded similar symptoms, as well as, avoidance symptoms.  In a March 2014 questionnaire, the Veteran's treating psychologist noted that he had severe PTSD with symptoms of mild memory loss, impaired abstract thinking, obsessive rituals which interfere with routine activities, spatial disorientation, difficulty in establishing and maintaining effective work and social relationships, and difficulty adapting to stressful circumstances.  The evidence establishes that his PTSD symptoms cause deficiencies in most areas and a 70 percent rating is appropriate for this period, beginning June 28, 2011.  

Again, the question of whether a higher-still evaluation is warranted will be addressed following remand.


ORDER

The issue of entitlement to service connection for sleep apnea is dismissed.

A rating of 50 percent disability for the period from September 23, 2004 to June 27, 2011 and a rating of 70 percent disability for the period from June 28, 2011 forward for PTSD is granted.     


REMAND

The evidence shows that the Veteran was awarded Social Security Administration (SSA) benefits in 2002.  Those records should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A. 

Although the Veteran has reported that his PTSD symptoms and medication prevent him from being able to work, it is unclear whether he is unemployable due to his service-connected disabilities for VA purposes.  Therefore, a medical examination is necessary to provide an opinion as to how his service-connected disabilities limit his functioning and affect his ability to work.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any Social Security Administration records.  Requests for federal records should continue until it is determined that the records do not exist or further efforts will be futile.

2. Schedule the Veteran for an examination to determine his employability and forward the claims file to the examiner.  The examiner should answer the following:

a. What are the functional impairments or limitations of the Veteran's service-connected disabilities?  

b. What type of work is the Veteran capable of completing when considering his service-connected disabilities?

The examiner should provide detailed rationale for his/her opinion.  Consideration should be given to the Veteran's level of education, training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.

3. Issue a supplemental statement of the case on the issue of TDIU, as well as the issue of entitlement to a rating for PTSD in excess of 50 percent for the period from September 23, 2004 to June 27, 2011, and in excess of 70 percent for the period from June 28, 2011 forward.   Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


 
____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


